DETAILED ACTION
This Office action is in reply to correspondence filed 2 September 2021 in regard to application no. 16/896,128.  Claims 2, 10 and 12 have been cancelled.  Claims 1, 3-9, 11 and 13-22 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: in the prior Office action, the following issues were raised: (1) the title was objected to as being not descriptive; (2) all claims were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more; (3) some, but importantly not all, claims were rejected under 35 U.S.C. § 103 based on at least the references of Parshionikar and Singh et al.
In regard to the objection to the title, the title has been amended and the new title is satisfactory, so that objection is overcome and has been withdrawn.  In regard to § 101, the Examiner has fully considered the applicant’s arguments and finds them persuasive.  Just to focus on one limitation now present in all claims, the combination of capturing product data from a scanner, capturing an image of a customer facing a product, and providing information about the product based on a determined level of interest of the customer exceeding a threshold using the captured image, certainly goes beyond generally linking the previously-construed abstract idea to any particular technological environment.  As such, though the claims recite abstraction, as they integrate it into a practical application (see MPEP § 2106.05(e)), they are no longer directed to an abstract idea, so the rejection is withdrawn.
In regard to § 103, as previously mentioned, all claims now include limitations of claims that had not been previously “art rejected”.  In addition to the references noted above, Li et al. (U.S. Publication No. 2017/0255862) disclose a content recommendation system [title] that infers a measure of user interest in order to determine what content to provide, [0050] but does not use a user’s face to make this determination nor compare a level of interest to a minimum or threshold level.
Asai et al. (WIPO Publication No. 2017/115453, using a translation provided by Clarivate Analytics) discloses a makeup (as in cosmetic) simulation device [title] which generates a simulation image from a camera capture of a person’s face [abstract] and uses this to determine a “degree of interest” of the user to certain of his or her own body features based on the “cumulative time during which the user’s line of sight is directed” to a particular facial feature. [See generally description] (Note that because the publication is not in English and the translation text does not provide any indication of where in the publication any particular text is found, it is unfortunately impossible to provide a better citation than that.) However, it does not compare the user’s degree of interest to a threshold, nor does it determine that a user has been looking at a scanned product – in fact the user has been looking at an image of his or her own face.
None of these, alone or in combination, disclose every feature of the claimed invention, and in particular the search for promotional content having a degree of customer interest greater than a threshold, where the degree of interest is obtained by analyzing the customer’s face while looking at an image of the product to which the promotional content is directed or related.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694